Citation Nr: 0916182	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-37 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his acquaintance, R.C.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 
1963. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in August 2008.

After certification of the appeal, the Veteran submitted 
pertinent private medical evidence directly to the Board.  
However, because this evidence was submitted with a waiver of 
RO consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claim for service 
connection for a lower back disability, the Board finds that 
additional development of the evidence is required in the 
form of a VA etiological examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran's representative requested a new examination for 
the Veteran at his August 2008 hearing.  See hearing 
transcript at pages 11, 21.  The Board agrees and concludes 
that the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current low back conditions on the basis of in-service 
incurrence or aggravation.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In this regard, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

The VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111 for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003.  The United States Court of Appeals for 
the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. 
Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The report of the Veteran's military induction examination 
does not show sufficient evidence of a low back disorder to 
rebut the presumption of soundness.  The Board sees that the 
induction examination of August 1960, noted simply that the 
Veteran had "slipped on icy steps" and injured his "lower 
back."  However, after an examination, the Veteran was found 
to be acceptable for service and noted "[n]o paravertebral 
muscle spasms, [c]omplete range of motion," and that x-ray 
results were negative.  The Veteran's representative and the 
Veteran himself both alluded to his pre-existing injury 
during his hearing.  See hearing transcript pages 1-2, 12.  
However the Veteran's own testimony is not sufficient to 
prove that a disorder preexisted service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Thus, there is not clear 
and unmistakable evidence to show that the Veteran suffered 
from a pre-existing condition prior to service.

The first requirement for providing a VA medical examination 
is a current disorder.  See Mclendon, at 81.  The Veteran was 
diagnosed with lower back weakness, spondylosis, scoliosis, 
compression deformities, and a herniated disk by Dr. E.S., 
M.D. in September 1999.  He was diagnosed with spinal 
stenosis in December 1999 by Dr. D.S., M.D.  In the most 
recent medical record, a VA medical examination conducted in 
January 2005, the examiner noted the Veteran's confinement to 
a wheelchair and extensive arthritis throughout the lower 
back.  Thus, it is clear that the Veteran suffers from a 
current lower back disorder.

The second requirement for a VA medical examination is 
evidence of an incident in service.  The Veteran claims to 
have been forced to carry a heavy pack and forced to pick up 
wood and branches during training.  See the Veteran's hearing 
transcript pages 3-4, 9.  The Veteran's in-service lower back 
issues are confirmed by the Veteran's ample service treatment 
records (STRs).  See STRs from March 1961, April 1961, May 
1961, November 1961, December 1961, and January 1963.  
Furthermore, the Veteran's PULHES profile of January 1961 
found no assignment limitations and did not give a score for 
L (signifying the score for the lower extremities).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  However, in April 1961, 
the Veteran was given an L score of 3, diagnosed with 
temporary back pain and found to be unfit for any exercise 
involving "repeated back bending... [s]it ups... no heavy 
lifting over 25 pounds."  In July 1961, the Veteran was 
given the same PULHES score of L 3, and diagnosed with 
permanent "[c]hronic LS strain."  Finally, at his 
separation examination in December 1962, the report noted 
that the Veteran was in excellent health except for his back 
and that he had worn a brace or back support.  Therefore, it 
is clear that the Veteran has had an incident in service 
which negatively affected his lower back.

There is also evidence of a history of back pain.  See 
hearing testimony p. 10-11.  However, there is evidence of a 
possible intercurrent cause.  Both Dr. E.S., M.D. and Dr. 
E.D., D.O. in September 1999 indicated that the Veteran had 
fallen and injured his back in August 1999.  This, in part, 
appears to have contributed to the Veteran's current 
confinement to a wheelchair.  Thus, it is unclear whether or 
not the Veteran's current lower back issues are related to 
his lower back strain which occurred in service.
  
So, to determine whether this evidence clearly and 
unmistakably demonstrates that the Veteran had a low back 
disorder prior to service and, if he did, that this disorder 
was not aggravated by his service beyond the natural 
progression of the condition, a VA medical examination and 
opinion are needed.   38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Furthermore, if it is found by the 
examiner that the Veteran did not clearly and unmistakably 
have a low back disorder prior to service, the examination 
should determine whether it is at least as likely as not that 
the Veteran's current lower back symptoms are related to the 
lower back strain that the Veteran suffered in service.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
orthopedic examination, by an 
appropriate specialist, to determine 
the nature and etiology of his current 
low back disorders.  The examiner 
should be (if possible) a physician who 
has not previously examined the 
Veteran.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history.

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Did the Veteran have a low back 
disorder prior to entering 
military service in January 
1961, i.e., a pre-existing 
disability?

(B)	 If he did, did this 
disability 
permanently increase in 
severity during his military 
service from January 1961 to 
January 1963?

(C)	If there was a measurable 
increase in severity of a 
pre-existing low back 
disability during service, is 
this permanent increase in 
severity due to the natural 
progression of the 
disability?  

(D)	If, in the alternative, it is 
determined the Veteran did 
not have a pre-existing 
low back disorder when 
entering the military, is it 
at least as likely as not 
(50 percent or more probable) 
that any current low back 
disability is otherwise 
directly related to his 
military service?

(E)	Finally, irrespective of the 
answers of any of the 
previous questions, the 
examiner should comment on 
the likelihood the Veteran's 
current disorders are due to 
post-service intercurrent 
causes, wholly unrelated to 
his lower back strain during 
his military service.  In 
making this determination, 
the examiner should comment 
on the significance of 
intercurrent post-service 
back injuries noted by Dr. 
E.S., M.D. and Dr. E.D., D.O. 
in September 1999. 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examiner should 
expressly indicate this and discuss why 
this is not possible or feasible. 

2.	Then readjudicate the claim in light of 
the additional evidence and applicable 
law and regulations.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




